                                          Case 4:17-cv-02824-JST Document 287 Filed 10/16/19 Page 1 of 3




                                   1

                                   2

                                   3

                                   4                                    UNITED STATES DISTRICT COURT

                                   5                                   NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     RESOLUTE FOREST PRODUCTS, INC.,                        Case No. 17-cv-02824-JST
                                         et al.,
                                   8                     Plaintiffs,                            ORDER DENYING MOTION FOR
                                   9                                                            RELIEF FROM NON-DISPOSITIVE
                                                  v.                                            PRETRIAL ORDER OF MAGISTRATE
                                  10                                                            JUDGE
                                         GREENPEACE INTERNATIONAL, et al.,
                                  11                                                            Re: ECF No. 270
                                                         Defendants.
                                  12
Northern District of California
 United States District Court




                                  13           Before the Court is Plaintiffs’ motion for relief from a non-dispositive pretrial order of a

                                  14   magistrate judge. ECF No. 270. Plaintiffs ask the Court to reverse portions of Judge Westmore’s

                                  15   Order Regarding Discovery Letter Nos. 1 and 2 (“Discovery Order”). ECF No. 269.

                                  16            “A non-dispositive order entered by a magistrate must be deferred to unless it is ‘clearly

                                  17   erroneous or contrary to law.’” Grimes v. City & Cty. of San Francisco, 951 F.2d 236, 241 (9th Cir.

                                  18   1991) (quoting Fed. R. Civ. P. 72(a); 28 U.S.C. § 636(b)(1)(A)). “A decision is ‘contrary to law’ if it

                                  19   applies an incorrect legal standard or fails to consider an element of the applicable standard.” Ingram

                                  20   v. Pac. Gas & Elec. Co., Case No. 12-cv-02777-JST, 2013 WL 6174487, at *2 (N.D. Cal. Nov. 25,

                                  21   2013) (citation omitted). “The ‘clearly erroneous’ standard applies to the magistrate judge’s findings

                                  22   of fact; legal conclusions are freely reviewable de novo to determine whether they are contrary to

                                  23   law.” Wolpin v. Philip Morris Inc., 189 F.R.D. 418, 422 (C.D. Cal. 1999). The district court “may not

                                  24   simply substitute its judgment” for that of the magistrate judge. Grimes, 951 F.2d at 241. Rather, “the

                                  25   district court may only set aside [a magistrate judge’s] factual determinations if it is left with a definite

                                  26   and firm conviction that a mistake has been committed.” EEOC v. Peters’ Bakery, 301 F.R.D. 482,

                                  27   484 (N.D. Cal. 2014) (internal quotation marks and citation omitted). This “deferential standard . . .

                                  28   indicates that decisions by the magistrate judge on nondispositive matters are essentially final
                                          Case 4:17-cv-02824-JST Document 287 Filed 10/16/19 Page 2 of 3




                                   1   decisions of the district court which may be appealed in due course with other issues.” United States

                                   2   v. Abonce-Barrera, 257 F.3d 959, 968-69 (9th Cir. 2001) (internal quotation marks and citation

                                   3   omitted).

                                   4           Plaintiffs are corporate entities which harvest wood for the manufacture and sale of paper

                                   5   products. ECF No. 185 ¶¶ 24-30. Defendants are Greenpeace environmental advocacy organizations

                                   6   and several of their employees (“Greenpeace”). Id. ¶¶ 31-33, 36-39. Plaintiffs allege that Greenpeace

                                   7   engaged in a campaign called “Resolute: Forest Destroyer,” in which it targeted Plaintiffs with

                                   8   misrepresentations regarding their sustainability practices in Canada. Id. ¶¶ 5-7. In particular,

                                   9   Plaintiffs alleged misrepresentations related to (1) the Canadian Boreal Forest Agreement, Id. ¶¶ 69-

                                  10   70, 106-107, 115, 224; (2) an Operational Memorandum memorializing an agreement to target

                                  11   Plaintiffs, Id. ¶ 76; (3) logging activities in the Montagnes Blanches, Id. ¶ 212, 217-18, 306-09. 311;

                                  12   and (4) Plaintiffs’ loss of four Forest Stewardship Council certifications, Id. ¶ 186-88.
Northern District of California
 United States District Court




                                  13           On January 22, 2019, this Court issued an order dismissing all claims except for Plaintiffs’

                                  14   claim for defamation based on Greenpeace’s alleged statements about Plaintiffs’ logging activities

                                  15   in the Montagnes Blanches, and the corresponding Unfair Competition Law (“UCL”) claim. ECF

                                  16   No. 246 at 34. Plaintiffs then sought discovery of: (1) “[a]ll documents, data, and communications

                                  17   concerning Resolute;” (2) all documents concerning “the impacts of the forest product industry on

                                  18   the population of woodland caribou in Canada” and on “intact forest landscapes in the Canadian

                                  19   Boreal Forest;” and (3) information on the alleged Operational Memorandum, hacking, and cyber

                                  20   activity directed at Plaintiffs. ECF No. 267 at 4. Judge Westmore found that “the scope and time

                                  21   period of many discovery requests [were] too broad, particularly in light of [this Court’s] dismissal

                                  22   order.” ECF No. 269 at 5.

                                  23           In its motion for relief, Plaintiffs argue that Judge Westmore’s order erred in finding that

                                  24   (1) liability in this case is limited to the Montagnes Blanches statements contained in a 2016 letter

                                  25   and a 2017 Clearcutting report and (2) “many of the discovery requests that are limited to

                                  26   [Greenpeace’s] motive, without any connection to the Montagnes Blanches” are too remote and

                                  27   are outside the scope of this case. ECF No. 269 at 8; ECF No. 270 at 5-6. Plaintiffs ask that the

                                  28   “Discovery Order be reversed to the extent it prohibits discovery concerning (1) statements that
                                                                                           2
                                          Case 4:17-cv-02824-JST Document 287 Filed 10/16/19 Page 3 of 3




                                   1   Resolute was logging in off-limits areas, (2) the Operational Memorandum, and (3) Defendants’

                                   2   ill-will towards Resolute.” Id. at 8-9.

                                   3           The Court has reviewed Plaintiffs’ objections to Judge Westmore’s order. ECF Nos. 270, 273.

                                   4   After careful consideration, the Court finds that Plaintiffs have not demonstrated that Judge

                                   5   Westmore’s order is clearly erroneous or contrary to law. As Judge Westmore noted, this Court’s

                                   6   January 2019 order limited the UCL claim to the two Montagnes Blanches statements. Moreover, as

                                   7   Judge Westmore properly found, many of Plaintiffs’ discovery requests are too broad because they

                                   8   have no connection with Plaintiffs’ remaining Montagnes Blanches causes of action. Accordingly,

                                   9   Plaintiffs’ motion for relief from a non-dispositive pretrial order of a magistrate judge is denied.

                                  10           IT IS SO ORDERED.

                                  11   Dated: October 16, 2019

                                  12
Northern District of California
 United States District Court




                                                                                          ______________________________________
                                  13
                                                                                                        JON S. TIGAR
                                  14                                                              United States District Judge

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                            3
